The question for the opinion of this Court was whether the acts to be performed by the plaintiff formed a condition precedent, according to the true construction of the charter party, and as such ought to be averred and proved to entitle the plaintiff to a recovery.
The case was submitted without argument.
We are all of opinion that the plaintiff can maintain no action upon the charter party to recover the freight, without averring in his declaration, and proving on the trial, that he had carried the goods according to the terms of the covenant; and that, therefore, the rule for a new trial be discharged.
NOTE. — See Parker v. Gilliam, 23 N.C. 545. *Page 69 
(87)